DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-10, 12, 13, 15-24 are pending. Claim 3 is withdrawn. Claims 1, 2, 4, 5, 8-10, 12, 13, 15-24 are currently under examination.
This office action is in response to the amendment filed on 8/3/2022.
Previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 16, 18, 21-23 is/are rejected under 35 U.S.C. 102(a1)(a2)as being anticipated by Li (US 20190030090).  This rejection is rewritten to address the amendment.  
Claim 1 is drawn to a recombinant DNA vector that comprises a phage packaging signal and a gene of interest that is a transgene that is exogenous to C.acnes, wherein the packaging signal allows the DNA vector to be packaged in a Cutibacterium acnes phage capsid.  
Li discloses compositions for treating skin conditions (see abstract).  Li discloses a vector, which may be a phage that has tropism for Propionibacterium acnes (Cutibacterium acnes), such that the phage may transform a P. acnes cell with the nucleic acid (paragraph [0037]). Li discloses the vector may comprise packaging signals for a bacteriophage (paragraph [0039]).  Phage that has tropism for P. acnes naturally comprise phage packaging signal for packaging of DNA in P. acnes.  Li discloses that the nucleic acid may be a recombinant nucleic acid comprising a promoter that operably linked to deoR, a gene of interest, wherein the deoR gene has non-native promoter, and in a vector not native to P. acnes (paragraph [0039]). Therefore, the disclosure from Li meets all limitation of claim 1, claim 16, and claim 21.
Regarding claims 8 and 9, the specification does not provide a limiting definition for “template for homologous recombination in C. phages” or “template for homologous recombination in C. acnes plasmids,” any DNA sequence in the phage genome meets this limitation.
Claim 18 is a product by process claim, wherein the claimed product is an engineered C. acnes comprising the vector that comprises a phage packaging sequence and a gene of interest. Therefore, the P. acne contacted with the bacteriophage and have deoR randomly integrated into the genome meets all limitation of claim 18.  
Regarding claims 22 and 23, since the claim does not recite any limitation for how the modified C. acnes is selected, Li discloses selecting P. acnes from RT1, RT2 or RT6 and/or strains comprising a recombinant deoR to makeup a composition (paragraph [0040], lines 10-13) meets this claim limitation.  
Response to Arguments
In response to the rejection, Applicant argues that Li does not disclose recombinant vector comprising a phage packaging signal allowing packaging of a DNA vector in a C. acne phage capsid, and a gene of interest that is exogenous to C. acnes.
This argument is not persuasive. The rejection set forth above has indicated that Li discloses recombinant vector that comprises phage packaging sequence and deoR, a gene of interest (see detailed discussion above).

Claim(s) 1, 2, 8, 9, 12, 15, 16, 17, 18, 21-24 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Feron et al (US 20210252081).  
Feron et al. disclose an engineered bacteriophage genome polynucleotide comprising a packaging signal sequence, a phage origin of replication, a bacterial origin of replication, a selection marker and a gene encoding a heterologous antigen under the control of a promoter which comprises a signal sequence capable of releasing the heterologous antigen from a commercial bacterium, wherein the commercial bacterium is P. acnes (paragraph [0051], paragraph [0032]).  The disclosure from Feron et al. meets the limitation of claims 1, 2 and 15.  Since the polynucleotide encodes an antigen, it meets the limitation of immunogenic composition as claimed in claim 24.
Regarding claims 8 and 9, the specification does not provide a limiting definition for “template for homologous recombination in C. phages” or “template for homologous recombination in C. acnes plasmids,” any DNA sequence in the phage genome meets this limitation.
Regarding claim 12, Feron et al. do not teach the selection marker is ermE. 
Claim 18 is a product by process claim, wherein the claimed product is an engineered C. acnes comprising the vector that comprises a phage packaging sequence and a gene of interest. Therefore, the P. acne contacted with the bacteriophage for delivering nucleic acid meets all limitation of claim 18.  
Regarding claim 21, Feron et al. disclose contacting the commercial bacterium with the engineered phage genomic polynucleotide and insert said sequence into the bacterium, and optional replication in the bacterium to produce the antigen, wherein the bacterium is P. acnes (paragraph [0095]), which also meets the limitation of claims 16 and 17.  
Regarding claim 22, since the claim does not recite any limitation for how the modified C. acnes is selected, selecting P. acnes strain based on production of antigen (page 9, paragraph [0011]) meets this limitation.
Regarding claim 23, selecting a modified P. acnes using the selection marker to identify insertion of the bacteriophage into the bacterium as disclosed in paragraph [0095] and [0081]-[0082]) meets the claim limitation.  
Response to Arguments
Applicant argues that Feron does not provide an enabling disclosure of a recombinant DNA vector comprising a phage packaging signal allowing package of the DNA vector in a C. acnes phage capsid.  Applicant asserts that Feron does not provide experimental data showing any C. acnes bacteriophage was actually modified.  Applicant asserts that there were no known and available genetic elements such as plasmids able to robustly and autonomously replicate inside C. acnes. 
The above arguments have been considered but deemed unpersuasive.  The fact that there is no experimental data showing modified C. acnes bacteriophage does not mean the disclosure from Feron is non-enabling because it is not necessary to have working examples to provide enablement for a claimed invention. With respect to the argument that there is no available genetic elements such as plasmid able to robustly and autonomously replicate inside C. acnes, Applicant is reminded these limitations (plasmid, robust and autonomous replication inside acnes) are not part of the claim. Claim 1 is directed to any type of vector that comprises C. acnes phage capsid and a gene of interest.  Therefore, the rejection is still considered proper and maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10. 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feron, in view of Taylor (WO 2017/0185018).
The teaching from Feron has been discussed above.  Feron further teaches the engineered bacteriophage genome polynucleotide may lack genes encoding lysogenic machinery protein (paragraph [0058]). 
However, Feron does not teach the engineered bacteriophage a CRISPR-Cas system. 
Taylor teach a method of modifying P. Acnes using CRISPR-Cas9 system comprising introducing Cas9, crRNA, tracrRNA, and HDR donor template into P. acnes using electroporation to transform cells (paragraph [0418]). Taylor teach Cas9 creates a double stranded break at the desired location, the HemY gene, and a specific sequence was inserted at the site of the cleavage using HDR cassette, the HemY is knocked out (paragraph [00417] and [00418]).  Taylor teach the knockout was confirmed with qPCR (paragraph [00420]).
It would have been obvious to an ordinary skilled in the art to recognize that P. acne phage lysogeny machinery gene may be knocked out by CRISPR because Taylor has demonstrated that CRISPR can knockout P. acne gene HemY.  The ordinary skilled in the art would be motivated to do so because CRISPR system has been proven powerful for modification of bacterium genome as demonstrated by Taylor. The expression cassette taught by Taylor may also be used to target the vector sequence, i.e. bacteriophage taught by Feron when bacteriophage genome modification is required as suggested by Feron (claim 5 and claim 10). It would also been obvious to an ordinary skilled in the art that the CRISPR expression cassette can be delivered through bacteriophage that infects P. acnes for genome editing in the P. acnes strains (claims 19 and 20).  The ordinary skilled in the art would have reasonable expectation of success because CRISPR expression cassette are well known in the art and design such a system to target DNA sequences having PAM structure are within the capability of an ordinary skilled in the art, especially the genomic sequence of both P. acne and P. acne phage are already known at the time of filing. Therefore, the claimed invention of claims 5, 10, 19 and 20 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
Applicant argues that Feron does not provide an enabling disclosure of a recombinant DNA vector comprising a phage packaging signal allowing package of the DNA vector in a C. acnes phage capsid.  Applicant asserts that Feron does not provide experimental data showing any C. acnes bacteriophage was actually modified.  Applicant asserts that there were no known and available genetic elements such as plasmids able to robustly and autonomously replicate inside C. acnes. Applicant argues Taylor does not teach successful generation of an engineered vector comprising a phage packaging signal and a gene of interest.
The above arguments have been considered but deemed unpersuasive.  As discussed above, the fact that there is no experimental data showing modified C. acnes bacteriophage does not mean the disclosure from Feron is non-enabling because it is not necessary to have working examples to provide enablement for a claimed invention. With respect to the argument that there is no available genetic elements such as plasmid able to robustly and autonomously replicate inside C. acnes, Applicant is reminded these limitations (plasmid, robust and autonomous replication inside acnes) are not part of the claim. Claim 1 is directed to any type of vector that comprises C. acnes phage capsid and a gene of interest.  Since there is no alleged deficiency in Feron, the combined teaching from Feron and Taylor renders the claimed invention obvious.  Therefore, the rejection is still considered proper and maintained.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feron et al., in view of Weinstock. This is a new ground of rejection necessitated by amendment.
The teaching from Feron has been discussed above. However, Feron is silent on the specific sequences of the packaging signal.
Weinstock disclose bacteriophage that can infect P. acnes (paragraph [0018]). Weinstock disclose bacteriophage comprising SEQ ID NO: 8, 15, 13, 6, 10, 20 and 21, all of which comprises packaging sequences having at least 90% identity with SEQ ID NO: 76 (Table 1 and see attached alignment).  Weinstock disclose these bacteriophage has specific host range that can infect different P. acnes (examples 3-5). 
It would have been obvious to an ordinary skilled in the art to select packaging signals to infect different strains of P. acnes to express the antigen as taught by Feron because some strains causes acne and some doesn’t. An ordinary skilled in the art would be motivated to pick a sequence having 90% and above identity with SEQ ID NO: 76 because 1/3 of the phages analyzed having such sequences, and a combination of phages with SEQ ID NO: 6, 15 and 21 targets a broad host range, over 95% of clinical P. acnes strains (page 72, line 8-9, and Figure 11). The ordinary skilled in the art would have reasonable expectation of success to cloning phage packaging signals that targets broad host range into a DNA vector. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feron, in view of Brede et al (Enzymology and Protein Engineering, 2005, Vol. 71, no.12, pages 8077-8084).
The teaching from Feron has been discussed above.
However, Feron does not specifically teach a selection marker being catA, chloramphenicol resistance gene.
Brede teaches constructing Propionibacterium shuttle vectors based on rolling circle replication in Propionibacterium which efficiently transforms P. freudenreichii with plasmids constructed via E. coli (page 8077-8078, bridging paragraph). Brede teaches Chloramphenicol resistance marker provided efficient selection without any background (page 8080, 2nd col., result section, lines 35-38).
It would have been obvious to an ordinary skilled in the art to use selection marker such as chloramphenicol resistance marker for transformant because it is commonly used as selection marker. The ordinary skilled in the art would be motivated to choose this particular selection marker because Brede already demonstrated that it provides efficient selection in Propionibacterium without background. The ordinary skilled in the art would have reasonable expectation of success to place the selection marker in the engineered phage genome taught by Feron to provide selection in Propionibacterium.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/518,960 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the DNA vector in claims 1-15 of the present application may be a recombinant C. acnes phage because the C. acnes phage delivers nucleic acid into different C. acnes strains, wherein claims 1-7 of the ‘960 application recites a C. acnes phage comprises a transgene, and claim 6 of the ‘960 application recites an engineered capsid, which is a limitation recited in claim 1 of the present application. Therefore, the recombinant phage recited in ‘960 application and the DNA vector recited in claims 1-15 of the present application are obvious in view of each other.
Claims 16-20 and 24 of the present application and 8-11 of the ‘960 application read on an engineered C. acnes comprises a recombinant DNA vector.  The DNA vector recited in claim 8 of the ‘960 application comprises DNA template, origin of replication and selection marker, which are also recited in DNA vector as claimed in claims 1, 2, 8, 9 of present application, and the engineered C. acnes claimed in claims 16-20 comprises said vector or made by contact with said vectors.  Claim 11 of the ‘960 application recites DNA encoding an antigen, which is also recited in claims 17 and 24 of present application. As such, the C. acnes claimed in the present application (claims 16-20 and 24) would have been obvious in view of claims 8-11 of the ‘960 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant request to hold the rejection in abeyance until rejected claims are otherwise in condition for allowance.
A provisional double patenting rejection cannot be held in abeyance. Since Applicant did not point out any error in the above rejection, this rejection is maintained for same reason discussed previously. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636